DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.H., the father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                   LITEM PROGRAM,
                       Appellees.

                      Nos. 4D22-11 and 4D22-12

                              [May 19, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stacey Schulman, Judge; L.T. Case Nos.
2016-2028-CJ-DP and 2021-938-DP.

  Lori D. Shelby, Fort Lauderdale, for appellant.

  Carolyn Schwarz, Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Stephanie
E. Novenario, Senior Attorney, Statewide Guardian Ad Litem Office,
Tallahassee, for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.